
	

116 S589 IS: Prevent Government Shutdowns Act of 2019
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 589
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2019
			Mr. Lankford (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To provide for a period of continuing appropriations in the event of a lapse in appropriations
			 under the normal
			 appropriations process, and establish procedures and consequences in the
			 event of a failure to complete regular appropriations.
	
	
		1.Short title
 This Act may be cited as the Prevent Government Shutdowns Act of 2019.
		2.Automatic
			 continuing appropriations
			(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1311.Automatic continuing
				appropriations
 (a)(1)(A)On and after October 1 of each fiscal year, if an appropriation Act for such fiscal year with respect to the account for a program, project, or activity has not been enacted and continuing appropriations are not in effect with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue, at the rate for operations specified in subparagraph (B), the program, project, or activity if funds were provided for the program, project, or activity during the preceding fiscal year.
 (B)(i)Except as provided in clause (ii), the rate for operations specified in this subparagraph with respect to a program, project, or activity is the rate for operations for the preceding fiscal year for the program, project, or activity—
 (I)provided in the corresponding appropriation Act for such preceding fiscal year;
 (II)if the corresponding appropriation bill for such preceding fiscal year was not enacted, provided in the law providing continuing appropriations for such preceding fiscal year; or
 (III)if the corresponding appropriation bill and a law providing continuing appropriations for such preceding fiscal year were not enacted, provided under this section for such preceding fiscal year.
 (ii)For entitlements and other mandatory payments whose budget authority was provided for the previous fiscal year in appropriations Acts, under a law other than this section providing continuing appropriations for such previous year, or under this section, and for activities under the Food and Nutrition Act of 2008, appropriations and funds made available during a fiscal year under this section shall be at the rate necessary to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act.
 (2)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of any lapse in appropriations during such fiscal year and ending with the date on which the applicable regular appropriation bill for such fiscal year is enacted (whether or not such law provides appropriations for such program, project, or activity) or a law making continuing appropriations for the program, project, or activity is enacted, as the case may be.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation Act, or a law making continuing appropriations until the end of such fiscal year, for such program, project, or activity is enacted.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period.
							.
			(b)Clerical
 AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				1311. Automatic continuing
				appropriations..
			3.Timely enactment of regular appropriation Acts
 (a)DefinitionsIn this section— (1)the term covered officer or employee means—
 (A)an officer or employee of the Office of Management and Budget; (B)an individual serving in a position on level I of the Executive Schedule under section 5312 of title 5, United States Code;
 (C)a Member of Congress, as defined in section 2106 of title 5, United States Code; or (D)an employee of the personal office of a Member of Congress, a committee of either House of Congress, or a joint committee of Congress;
 (2)the term covered period means any period on and after October 1 of a fiscal year, if all regular appropriation Acts for such fiscal year have not been enacted;
 (3)the term emergency legislation means legislation— (A)providing assistance for an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (B)directly addressing a national emergency declared by the President under title II of the National Emergencies Act (50 U.S.C. 1621 et seq.); or
 (C)that, if not enacted, would be inimical to the national security of the United States; (4)the term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code; and
 (5)the term National Capital Region has the meaning given that term in section 8702 of title 40, United States Code. (b)Limits on travel expenditures (1)Limits on official travel (A)LimitationExcept as provided in subparagraph (B), during a covered period no amounts may be obligated or expended for official travel by a covered officer or employee.
					(B)Exceptions
 (i)Return to DCIf a covered officer or employee is away from the seat of Government on the date on which a covered period begins, funds may be obligated and expended for official travel by the covered officer or employee to return to the seat of Government.
 (ii)Travel in National Capital RegionDuring a covered period, amounts may be obligated and expended for official travel by a covered officer or employee from one location in the National Capital Region to another location in the National Capital Region.
 (2)Restriction on use of campaign fundsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended— (A)in subsection (a)(2), by striking for ordinary and inserting except as provided in subsection (d), for ordinary; and
 (B)by adding at the end the following:  (d)Restriction on use of campaign funds for official travel during lapse in appropriations (1)In generalExcept as provided in paragraph (2), during a covered period (as defined in section 3 of the Prevent Government Shutdowns Act of 2019), a contribution or donation described in subsection (a) may not be obligated or expended for travel in connection with duties of the individual as a holder of Federal office.
 (2)Return to DCIf the individual is away from the seat of Government on the date on which a covered period (as so defined) begins, a contribution or donation described in subsection (a) may be obligated and expended for travel by the individual to return to the seat of Government..
					(c)Procedures in the Senate and House of Representatives
 (1)In generalDuring a covered period, in the Senate and the House of Representatives—
 (A)it shall not be in order to move to proceed to any matter except for— (i)a measure making appropriations for the fiscal year during which the covered period begins;
 (ii)emergency legislation; or (iii)a motion relating to determining or obtaining the presence of a quorum;
 (B)it shall not be in order to move to recess or adjourn for a period of more than 23 hours; and (C)at noon each day, the Presiding Officer shall direct the clerk to determine whether a quorum is present.
 (2)WaiverParagraph (1) may only be waived or suspended upon an affirmative vote of two-thirds of the Members of the applicable House of Congress, duly chosen and sworn.
				
